UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 26, 2011 REPUBLIC FIRST BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 000-17007 23-2486815 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 50 South 16th Street, Suite 2400, Philadelphia, PA19102 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(215)-735-4422 N/A Former name, former address, and former fiscal year, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Set forth below are the results of the matters submitted for a vote of the shareholders at Republic First Bancorp, Inc.’s 2011 Annual Meeting of Shareholders held on April 26, 2011. Proposal 1 – Election of Directors The following two director nominees were elected as Class 1 directors to serve for three-year terms until the 2014 Annual Meeting of Shareholders and until their respective successors are elected and qualified. Nominee Votes For Votes Withheld Broker Non-Votes Harry D. Madonna Brian P. Tierney Proposal 2 – Ratification of Independent Registered Public Accounting Firm The shareholders approved the proposal to ratify the appointment of ParenteBeard LLC as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011. Votes For Votes Against Votes Abstained Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REPUBLIC FIRST BANCORP, INC. Date: April 28, 2011 By: /s/ Frank A. Cavallaro Frank A. Cavallaro Senior Vice President and Chief Financial Officer
